
	

113 HR 4705 IH: To amend the Military Construction Authorization Act, 1974 to authorize the Secretary of Defense to decontaminate certain portions of the former bombardment area on the island of Culebra, Puerto Rico.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4705
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Pierluisi introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Construction Authorization Act, 1974 to authorize the Secretary of Defense to
			 decontaminate certain portions of the former bombardment area on the
			 island of Culebra, Puerto Rico.
	
	
		1.Use of former bombardment area on island of Culebra, Puerto Rico
			(a)Sense of congressIt is the sense of Congress that the statutory prohibition restricting environmental cleanup of the
			 former bombardment area on the island of Culebra, Puerto Rico, is a unique
			 anomaly for the Department of Defense and its formerly used defense sites.
			(b)Modification of restriction on Federal decontamination authoritySection 204(c) of the Military Construction Authorization Act, 1974 (Public Law 93–166; 87 Stat.
			 668) is amended by adding at the end the following new sentence: The first sentence of this subsection shall not apply to the portions of the former bombardment
			 area that were identified as having regular public access in the
			 Department of Defense study entitled Study Relating to the Presence of Unexploded Ordnance in a Portion of the Former Naval Bombardment
			 Area of Culebra Island, Commonwealth of Puerto Rico and dated April 20, 2012, which was prepared in accordance with section 2815 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4464)..
			
